DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32-37, 45-46, and 49-51 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nassor et al. (U.S. Patent Application Publication No. 2008/0294789, hereinafter “Nassor”).

Claims 32, 50, and 51:
Nassor discloses a packet receiver for decoding a media stream, the packet receiver comprising:
processing circuitry (§ 0086, Lines 1-2; A microcomputer includes processing circuitry);
memory containing instructions executable by the processing circuitry (§ 0086, Lines 1-2; A microcomputer includes memory containing instructions executable by the processing circuitry) whereby the packet receiver is operative to:
receive packets, the packets having been transmitted by a packet transmitter (§ 0067; A transmitting server 101 transmits data packets of a data stream to a receiving client 102), the packets defining the media stream and each packet comprising encoded media (§ 0071; The data stream supplied by the server 101 can comprise video information, audio information, combinations of the two, or any other type of information that can incorporate a base layer (or first quality level) and at least one enhancement layer (or second quality level)); and
decode the encoded media into at least a first decoded version (§ 0090; If the data is of the video type, the first type of processing can be the live display of the data received from the server) and a second decoded version (§ 0092; In the aforementioned case of video data, the second type of processing can be the storage or recording of the data received, with a view to its subsequent display);
wherein for the first decoded version (“base layer”) only a subset of the packets decoded for the second decoded version are decoded and wherein the 

The method of claim 32 is implemented by the packet receiver of claim 50 and is therefore rejected with the same rationale.

Regarding the “non-transitory computer readable recording medium” of claim 51, Nassor discloses an apparatus implementing the invention is for example a microcomputer that includes at least a memory containing instructions executable by a  processor (§ 0086, Lines 1-2).

Claim 33: 
Nassor further discloses wherein for the second decoded version, also packets received later than the first threshold time delay from having been transmitted by the packet transmitter are decoded (§ 0110; The client stores all the data received: base layer and enhancement layer) (§ 0111; The user can request to display the video stored).

Claim 34: 
Nassor further discloses wherein for the second decoded version, only those of the packets that are received within a second threshold time delay from having been transmitted by the packet transmitter are decoded (§ 0110; The client stores all the data 

Claim 35: 
Nassor further discloses wherein each packet is indicative of a time indicator specifying when in time the packet was transmitted by the packet transmitter (§ 0130, Lines 1-2 and 6-8; The packets are created and with each packet there is associated creation date information and the indication of the layer); and wherein time of reception of the each packet at the packet receiver is counted from the time indicator (§ 0109; The client receives, decodes and immediately displays the data that arrives with a sufficiently low latency).

Claim 36: 
Nassor further discloses wherein the first threshold time delay is set to meet a playout deadline of the first decoded version at the packet receiver (§ 0012, Lines 2-4; The user needs to see the filmed scene live.  A data packet that arrives more than 100 ms after the shooting no longer has any interest since it is no longer usable by the user).

Claim 37: 
Nassor further discloses wherein the first threshold time delay represents an upper bound of a packet transmitter to packet receiver target latency (§ 0012, Lines 2-4; The user needs to see the filmed scene live.  A data packet that arrives more than 100 ms 

Claim 45:
Nassor further discloses wherein any repair packet and/or retransmitted packet of a missing packet (§ 0121, Lines 7-8; Retransmission of a lost packet) are available during decoding of the media stream into the first decoded version only when received within the first threshold time delay from the missing packet having been transmitted by the packet transmitter (§ 0012, Lines 2-4; A data packet (which includes a retransmitted packet) that arrives more than 100 ms after the shooting no longer has any interest since it is no longer usable by the user).

Claim 46:
Nassor further discloses wherein forward error correction, error concealment, repair packets, and/or packet retransmission is available during decoding of the media stream into the second decoded version (§ 0031; The mechanism is adapted to an unreliable network comprising for example a retransmission system in the case of lost packets and an error correction system of the FEC (Forward Error Correction) type).

Claim 49:
Nassor further discloses playing out the first decoded version (§ 0109; The client receives, decodes and immediately displays the data that arrives with a sufficiently low latency); and/or
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 38-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Nassor et al. (U.S. Patent Application Publication No. 2008/0294789, hereinafter “Nassor”) in view of Fellman (U.S. Patent Application Publication No. 2006/0007943, hereinafter “Fellman”).

Claim 38: 
Nassor discloses the method as recited in claim 32.

Nassor does not appear to disclose wherein the received packets are provided in a common jitter buffer at the packet receiver before being decoded.

Fellman discloses receiving packets in a jitter buffer for an adjustable fixed holding time (§ 0031, Lines 11-13). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Nassor’s reception of data packets by using Fellman’s jitter buffers in order to compensate for possible network-induced jitter (Fellman, § 0031, Lines 12-13). 

Claim 39: 
Claim 39 is analyzed with respect to claim 38. 

Limitation “wherein there are separate logics for obtaining the packets from the common jitter buffer for decoding the encoded media into the first decoded version and the second decoded version, respectively; and wherein the logics for obtaining the packets from the common jitter buffer for decoding the encoded media into the second decoded version retrieves more packets than the retrieving logics for obtaining the packets from the common jitter buffer for decoding the encoded media into the first decoded version” is met by the combination of Nassor and Fellman because Nassor’s reception of at least the base layer (first decoded version) and all the data (second decoded version) has been modified to employ Fellman’s jitter buffer.  Thus, there is separate logic for obtaining the base layer and all of the data.  Further, the base layer is a 

Claim 40: 
Claim 39 is analyzed with respect to claim 38. 

Limitation “wherein the logics for obtaining the packets from the common jitter buffer for decoding the encoded media into the first decoded version only obtains those packets that are received within the first threshold time delay from having been transmitted by the packet transmitter” is met by the combination of Nassor and Fellman because Nassor’s client receives (from Fellman’s jitter buffer as modified), decodes and immediately displays the data that arrives with a sufficiently low latency (this data contains at least the base layer) as disclosed in § 0109. 

Claim 42: 
Nassor discloses the method as recited in claim 32.

Nassor does not appear to disclose wherein the received packets at the packet receiver are provided in a first jitter buffer from which packets used for the first decoded version are used, and in a second jitter buffer from which packets used for the second decoded version are used.

Fellman discloses receiving packets in a jitter buffer for an adjustable fixed holding time (§ 0031, Lines 11-13). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Nassor’s reception of data packets by using Fellman’s jitter buffers in order to compensate for possible network-induced jitter (Fellman, § 0031, Lines 12-13). 

Claims 41, 44, 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Nassor et al. (U.S. Patent Application Publication No. 2008/0294789, hereinafter “Nassor”) in view of Fellman (U.S. Patent Application Publication No. 2006/0007943, hereinafter “Fellman”); further in view of Minhazuddin et al. (U.S. Patent No. 8176154, hereinafter “Minhazuddin”).

Claim 41: 
Nassor in view of Fellman discloses the method as recited in claims 32, 38, and 39. 

Nassor in view of Fellman does not appear to disclose: 
wherein each of the logics uses its own individual synchronization source identifier (SSRC);
wherein feedback reports of the jitter buffers are provided from the packet receiver to the packet transmitter; and
wherein the feedback reports of each respective logics comprises the SSRC of the each respective logics.

Minhazuddin discloses a packet comprising a header field for SSRC (Column 8, Lines 52-63; Various fields are listed that correspond to feedback reports). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Nassor and Fellman’s jitter buffers by integrating Minhazuddin’s SSRC in order to convey performance metrics (Minhauddin, Column 8, Line 51). 

Claim 44: 
Nassor in view of Fellman discloses the method as recited in claims 32 and 42. 

Nassor in view of Fellman does not appear to disclose: 
wherein each of the logics uses its own individual synchronization source identifier (SSRC);
wherein feedback reports of the jitter buffers are provided from the packet receiver to the packet transmitter; and
wherein the feedback reports of each respective logics comprises the SSRC of the each respective logics.

Minhazuddin discloses a packet comprising a header field for SSRC (Column 8, Lines 52-63; Various fields are listed that correspond to feedback reports). 

At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify Nassor and Fellman’s jitter buffers by integrating Minhazuddin’s SSRC in order to convey performance metrics (Minhauddin, Column 8, Line 51). 

Claim 47:


Claim 48:
Nassor in view of Fellman and further in view of Minhazuddin wherein the information defining which jitter buffer policy is used is provided in a Real-time Transport Protocol Control Protocol (RTCP) Source Description (SDES) item (Minhazuddin, Column 9, Lines 20-23; Another way to configure the RTCP packet to contain the desired metrics is to extend the sender and receiver report blocks or use the PRIV SDES packet extensions).

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Nassor et al. (U.S. Patent Application Publication No. 2008/0294789, hereinafter “Nassor”) in view of Fellman (U.S. Patent Application Publication No. 2006/0007943, hereinafter “Fellman”); further in view of Official Notice.

Claim 43: 
Nassor in view of Fellman discloses the method as recited in claims 32 and 42.



At the time the invention was made, it would have been obvious to one of ordinary skill in the art to modify Nassor and Fellman’s first jitter buffer to be smaller than the second jitter buffer in order to efficiently allocate buffer space to buffers that need and use more buffer space. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent No. 9258333 (Bichot et al.) – Method for Recovering Content Streamed Into Chunk – An adaptive streaming method for receiving content split into chunks that are encoded into at least a first and second formats, where the first format is a better quality level than the second format.  Based on available bandwidth, the client requests the server to send a chunk in either the first or the second format. 
U.S. Patent No. 9788054 (Kouncar) – Systems and Methods for Managing Video Transmission and Storage – Managing quality level of video transmission and storage. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452